DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Applicant’s Response to Official Action
The response filed on December 21, 2021 has been entered and made of record. Claims 1-3, 5-9, 12-13, and 15-23 are pending. Claims 4, 10, 11, and 14 are canceled.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
Applicant’s arguments, with respect to Claim 1, filed on 12/21/2021, have been fully considered but they are not persuasive.
Applicant argues, on pages 9-11 of Applicant’s Response, that Neil in view of Waisman, Geyer and Holman fails to disclose an apparatus configured for protecting eyes of medical personnel from x-ray radiation during medical examinations as claimed.
However, Examiner respectfully disagrees. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Neil discloses an apparatus that protects a user’s eyes from radiation. (See the Figure and see Column 1 Lines 10-14 and Column 2 Lines 25-48). Further, Waisman discloses safety glasses for use by medical professionals in a medical examination. (See Waisman paragraphs 0014, 0019, and 0035). Also, Holman describes where the radiation the apparatus is protecting a user’s eye from includes x-ray. (See paragraphs 0006-08, 0051, and 0057). Therefore, the cited art discloses an apparatus configured for protecting eyes of medical personnel from x-ray radiation during medical examinations as claimed.
Applicant argues, on page 10 of Applicant’s Response, that the cited art includes earpieces that rest on the ears of the user.
However, Examiner respectfully disagrees. Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. See In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); See also In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.") The Applicant does not currently claim that the apparatus cannot have earpieces that rest on the wearer’s ears.
Applicant argues, on page 10 of Applicant’s Response, that Holman fails to disclose a lead plate that is opaque to x-ray radiation and reduces the x-ray radiation dose penetrating the shield to values close to zero.
However, Examiner respectfully disagrees. First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In fact, Geyer discloses a lead plate that is opaque to radiation and reduces the radiation dose penetrating the shield to values close to zero. (See Geyer page 3 paragraphs 2-3 and page 6 paragraph 2). Holman describes where the radiation the apparatus is protection a user’s eye from includes x-ray. (See paragraphs 0006-08, 0051, and 0057).
Applicant argues, on pages 16-18 of Applicant’s Response, that the Office has not articulated reasoning with some rational underpinning to support the legal conclusion of obviousness regarding adding the teachings of Piombini.
However, Examiner respectfully disagrees. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the references are in the same field of head mounted displays. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the head mounted display as taught by Neil with structural frame including the optical structure as taught by Piombini. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425,208 USPQ 871,881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
Applicant argues, on pages 18-19 of Applicant’s Response, that the Office has not articulated reasoning with some rational underpinning to support the legal conclusion of obviousness regarding adding the teachings of Magyari.
However, Examiner respectfully disagrees. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the references are in the same field of head mounted displays. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the head mounted display as taught by Neil with structural frame including the optical structure as taught by Magyari. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425,208 USPQ 871,881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

	Applicant’s other arguments have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claim 1. The rejections of dependent Claims 2-3, 5-9, 12-13, and 15-23 are maintained on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 8, 9, 12, 13, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Neil et al. (U.S. Patent No. 8,334,899 B1) (hereinafter “Neil”) in view of Waisman et al. (U.S. Pat. Pub. 2016/0349539 A1) (hereinafter Waisman), Holman et al. (U.S. Pub. No. 2017/0004895 A1) (hereinafter “Holman”), Araki et al. (U.S. Pub. No. 2017/0017085 A1) (hereinafter “Araki”), Geyer et al. (WO 2017/182431 A1) (hereinafter “Geyer”), Piombini et al. (U.S. Pub. No. 2015/0150725 A1) (hereinafter “Piombini”), Piehler et al. (English Translation of WO 2018028759 A1 as attached), and Magyari (U.S. Pub. No. 2014/0266986 A1)

Regarding Claim 1, Neil discloses an apparatus for protecting eyes from radiation, in particular the lenses of the eyes [see figure and col. 1 ll. 10-14 and col. 2 ll. 25-48], comprising:
a housing positionable in front of the eye area on a head [see figure showing goggles and see col. 2 ll. 25-48 describing form part of the goggle assembly 22], having a shell-type frame which encloses the eye area and laterally the temples of the wearer [see figure showing a frame that encloses the eye area and laterally the temple area], 
wherein the shell-type frame is provided with a support device for placement on the head [see figure showing side pieces fitting over the ears for placement on the head] and with a nose rest for positioning on the bridge of the nose of the wearer [see figure showing fitting on the nose], and 
wherein at least one playback device for the stereoscopic playback of items of video information is arranged on the rear side of the shield, facing toward the eyes, inside the shell-type frame [see figure and col. 1 ll. 51-56 and col. 2 ll. 1-24 and 36-48], which playback device is coupled to at least one optical recording device or camera, which is arranged on the side of the shield that faces away from the eyes of the wearer to record a scene in front of the wearer [see figure and col. 1 ll. 48-56 and col. 2 ll. 1-48];
two individual cameras [see col. 2 ll. 36-39];
wherein the at least one playback device for the stereoscopic playback of items of video information comprises a display screen arranged in front of each eye of the wearer [see col. 2 ll. 40-48].
Neil does not explicitly disclose the apparatus is used for protecting eyes from x-ray radiation and eyes of medical personnel during medical examinations; wherein the support device is a ring adapted or itself adaptable to the head shape, on which the housing having the shell-type frame is fastened in a suspended manner beneath the ring, and comprising a headrest at a back side of the head at a back end portion of the ring being configured to engage portions of the back side of the head that are higher and lower than side portions of the ring that extend to the headrest, the headrest being configured as a counterweight to the housing on an opposing side of the ring as the housing; wherein the shell-type frame is provided with a frontal opening extending over its entire width, in which a shield having shielding material that is opaque to x-ray radiation is fitted, wherein the shielding material reduces the x-ray radiation dose penetrating the shield to values close to zero; wherein the at least one optical recording device or camera comprises two individual cameras arranged at a distance to one another and adjacent to one another, and provided in front of the shield, the distance of said cameras in relation to one another being settable by the wearer to a respective eye distance of the wearer, wherein the at least one playback device for the stereoscopic playback of items of video information comprises a display screen arranged in front of each eye of the wearer, the optical axes of the individual display screens being settable mechanically by displacing the display screens, or electronically by displacing the images, to a respective eye distance of the wearer, and wherein the at least one optical recording device or camera and the at least one playback device for the stereoscopic playback of items of video information are configured to generate a dynamic image on the display screens that corresponds to the real image of the scene according to the eyes of the wearer during x-ray radiation.
Waisman in a same or similar endeavor teaches the apparatus is used for protecting eyes of medical personnel during medical examinations [see paras. 0002, 0011, 0013-15, and 0038].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Waisman as above in order to combine an augmented reality system with laser safety spectacles to enable a better way to control a surgical laser [see Waisman para. 0013].
Holman in a same or similar endeavor teaches protecting the eyes from x-ray radiation [see paras. 0006-08, 0051, and 0057]; wherein the support device is a ring adapted or itself adaptable to the head shape [see fig. 15 and para. 0053 describing band 62 that can increase or decrease in circumference].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Holman as above in order for protecting a user from radiation emitted during X-ray imaging [see Holman para. 0005].
Araki in a same or similar endeavor teaches on which the housing having the shell-type frame is fastened in a suspended manner beneath the ring [see fig. 1 showing the goggle frame 51 suspended from the band 22], and comprising a headrest at a back side of the head at a back end portion of the ring being configured to engage portions of the back side of the head that are higher and lower than side portions of the ring that extend to the headrest [see figs. 1, 2, and 4(a) and para. 0039 showing case 22h extending above and below band 22], the headrest being configured as a counterweight to the housing on an opposing side of the ring as the housing [see figs. 1, 2, and 4(a) and para. 0039 describing counterweights 22i are housed in the case 22h].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Araki as above in order to keep a balance between the weight of the front portion (display unit 10) of the HMD 1 and the weight of the rear portion of the HMD 1 [see Araki para. 0039].
Geyer in a same or similar endeavor teaches wherein the shell-type frame is provided with a frontal opening extending over its entire width, in which a shield having shielding material that is opaque to radiation is fitted, wherein the shielding material reduces the radiation dose penetrating the shield to values close to zero [see p. 3 paras. 2-3 and p. 6 para. 2].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Geyer as above in order to combine an augmented reality system with laser safety spectacles to enable a better way to control a surgical laser [see Geyer para. 0013].
Piombini in a same or similar endeavor teaches wherein the at least one optical recording device or camera comprises two individual cameras arranged at a distance to one another and adjacent to one another [see figs. 10-11 and paras. 0114, 0116, and 0121], and provided in front of the shield [see fig. 11 showing cameras 28 and 28a located just in front of (to the right in the figure as shown) of the screens 22 and 20, respectively, where para. 0077 describes screens 20 and 22 are opaque to optical radiations and positioned to prevent optical radiations from reaching the two eyes], the distance of said cameras in relation to one another being settable to a respective eye distance of the wearer [see para. 0121]; wherein the at least one optical recording device or camera and the at least one playback device for the stereoscopic playback of items of video information are configured to generate a dynamic image on the display screens that corresponds to the real image of the scene according to the eyes of the wearer during x-ray radiation [see paras. 0028, 0031, 0088 describing the display screen or screens will restore a visible image of the scene observed].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Piombini as above in order for observing and protecting against optical radiations, in particular artificial optical radiations that exceed permitted exposure limits, defined by standards, and against solid or liquid sprays [see Piombini para. 0001].
Piehler in a same or similar endeavor teaches the distances of the cameras in to relation to one another is settable by the wearer [see line 967 describing distances between elements of the arrangement and/or distances between the arrangement and the at least one digital camera 36a, 36b, 38 and/or the eyes and/or other adjustment parameters can be set and can take place manually and using an analog and/or digital method].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Piehler as above in order that optical elements can be permanently and/or adaptively (manually or automatically) adapted or changed to individual needs and so that the wearer can perceive a field of view via the at least one display which goes beyond the natural field of view of the wearer and to provide radiation protection goggles and/or a method which can offer the eyes of a person improved or increased protection, in particular from electromagnetic radiation of different colors while at the same time, an improved perception of the environment should be possible [see Piehler paras. 0015 and 0097-99].
Magyari in a same or similar endeavor teaches the optical axes of the individual display screens being settable mechanically by displacing the display screens, or electronically by displacing the images, to a respective eye distance of the wearer [see paras. 0101, 0138, 0148-0150].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Magyari as above in order to optionally be a fully refractor-less head mounted display device and by primarily using a plurality of reflective optical surfaces to transmit the visual content to an eye of a user, the device may use air as the transmission medium through which the reflections pass, as opposed to heavy transparent plastic, which has the benefit of making the device significantly more lightweight than any other device available and is the first operational, near-to-eye, primarily reflective-based head mounted display device ever developed, as previous industry efforts to develop such a reflective-based device have been unsuccessful; the reflectors may be sized and positioned such that all of the reflectors employed to project visual content from a visual display source to a user's eye may be contained within a relatively small optics housing that is kept near-to-eye eliminating the need for substantial and expensive remote systems, such as is necessary for laser-writer-based devices [see Magyari para. 0053].

Regarding Claim 2, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the shield material comprises a lead plate or another suitable material.
Holman in a same or similar endeavor teaches wherein the shield material comprises lead or another suitable material [see paras. 0007, 0034, 0051, and 0068 describing the front shield contains a lead layer constructed to be at least 0.1 mm in thickness to comply with standards set for radiation protection however may be constructed of any thickness as desired].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Holman as above in order for protecting a user from radiation emitted during X-ray imaging [see Holman para. 0005].

Regarding Claim 3, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil further discloses wherein the shield encloses the lateral temple region of the head [see figure].

Regarding Claim 5, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil further discloses wherein the playback device for the stereoscopic playback of items of video information comprises a single display screen positioned in front of both eyes of the wearer [see col. 2 ll. 40-48].

Regarding Claim 6, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 5, and are analyzed as previously discussed with that claim.
Neil further discloses wherein the display screen is a split-screen display screen, which generates a separate image for each eye for a stereo impression [see col. 2 ll. 36-48].

Regarding Claim 8, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein an optical unit for focusing the displayed image on the eyes is arranged in each case between the eyes of the wearer and the display screen or the display screens.
Geyer in a same or similar endeavor teaches wherein an optical unit for focusing the displayed image on the eyes is arranged in each case between the eyes of the wearer and the display screen or the display screens [see Figure 1 and p. 8 para. 2 describing optical system 10 and display unit 9].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 9, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the optical recording device or the camera is a stereoscopic camera, which is arranged directly in front of the shield.
Geyer in a same or similar endeavor teaches wherein the optical recording device or the camera is a stereoscopic camera, which is arranged directly in front of the shield [see Figure 1 and p. 8 para. 3].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 12, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the shell-type frame is configured to press against the head in an essentially light-tight manner, enclosing the eyes of the wearer.
Geyer in a same or similar endeavor teaches wherein the shell-type frame is configured to press against the head in an essentially light-tight manner, enclosing the eyes of the wearer [see Figures 1 and 2].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 13, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein a transparent protective pane, which is as clear as glass and terminates the shell-type frame, is arranged in front of the stereoscopic camera or the individual cameras.
Magyari in a same or similar endeavor teaches wherein a transparent protective pane, which is as clear as glass and terminates the shell-type frame, is arranged in front of the stereoscopic camera or the individual cameras [see para. 0073].
See motivation statement as written above for the rejection of Claim 11.

Regarding Claim 15, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the ring is settable in the circumference via a catch mechanism.
Holman in a same or similar endeavor teaches wherein the ring is settable in the circumference via a catch mechanism [see fig. 15 and para. 0053 describing band 62 that can increase or decrease in circumference].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 16, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the headrest is pivotably mounted on the ring.
Holman in a same or similar endeavor teaches wherein the headrest is pivotably mounted on the ring [see fig. 15 and knob 64].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 18, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein all components, such as the housing, the shell-type frame, the optical unit, and the protective pane, except for the shield and the video recording and playback devices with associated electronics, consist of plastic.
Magyari in a same or similar endeavor teaches wherein all components, such as the housing, the shell-type frame, the optical unit, and the protective pane, except for the shield and the video recording and playback devices with associated electronics, consist of plastic [see paras. 0003, 0073, 0075, 0096]. 
See motivation statement as written above for the rejection of Claim 11.

Regarding Claim 20, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the headrest is at least partially designed as a weight compensation for the housing connected to the ring.
Holman in a same or similar endeavor teaches wherein the headrest is at least partially designed as a weight compensation for the housing connected to the ring [see fig. 15 and knob 64].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 21, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the headrest is configured as a counterweight such that the ring applies a substantially uniform load to the wearer about the head of the wearer.
Araki in a same or similar endeavor teaches wherein the headrest is configured as a counterweight such that the ring applies a substantially uniform load to the wearer about the head of the wearer [see paras. 0038-39 describing the counterweights keep a balance between the weight of the front portion (display unit 10) of the HMD 1 and the weight of the rear portion of the HMD 1].
See motivation statement as written above for the rejection of Claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neil in view of Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari in further view of Ortlieb (U.S. Pub. No. 2013/0113900 A1).

Regarding Claim 7, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 5, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the display screen is coupled to a shutter, which generates the images for both eyes in succession, so that a stereo impression results.
Ortlieb in a same or similar endeavor teaches wherein the display screen is coupled to a shutter, which generates the images for both eyes in succession, so that a stereo impression results [see para. 0075].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Ortlieb as above in order to track a specialized tool and automatically modify the zoom level or displace a camera endoscope to maintain the tool in the field of view of the camera [see Ortlieb para. 0005].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neil in view of Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari in further view of Barfield (U.S. Patent No. 4,603,442 A) and in further view of Thurwanger et al. (U.S. Patent No. 5,619,754 A) (hereinafter “Thurwanger”).

Regarding Claim 17, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the nose rest and the ring are provided with a cushion at least in the contact region with the head.
Barfield in a same or similar endeavor teaches wherein the nose rest is provided with a cushion at least in the contact region with the head [see col. 2. ll. 64-68, col. 5 l. 64-col. 6 l. 46].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Barfield as above in order to provide a single lens goggle, which single lens is constructed from an unbreakable polycarbonate, or like plastic material having good optical properties that is arranged to bend across the nose bridge area to conform to a wearer's head and includes sponge nose bridge and temple pads that are removable for cleaning or replacement [see Barfield col. 2 ll. 55-64].
Thurwanger in a same or similar teaches wherein the nose rest and the ring are provided with a cushion at least in the contact region with the head [see col. 5 ll. 55-61].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Thurwanger as above in to provide such a protective cap wherein maximum protection and comfort is achieved in either the normal or reverse wearing positions [see Thurwanger col. 2 ll. 41-56].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Neil in view of Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari in further view of Alekseyev-Popov et al. (U.S. Pub. No. 2011/0075265 A1) (hereinafter “Alekseyev-Popov”)

Regarding Claim 19, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the housing, or at least the shell-type frame, has an anti-reflective or matte surface on the inner side.
Alekseyev-Popov in a same or similar endeavor teaches wherein the housing, or at least the shell-type frame, has an anti-reflective or matte surface on the inner side [see para. 0030].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Alekseyev-Popov as above in order for selectively admitting desired wavelengths of an HMD in an inner layer while filtering dangerous laser radiation, of similar wavelengths, at an outer layer [see Alekseyev-Popov para. 0001].

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Neil in view of Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari in further view of Atkins et al. (U.S. Pub. No. 2005/0128735A1) (hereinafter “Atkins”)

Regarding Claim 22, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 21, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the headrest further comprises a battery compartment configured to engage with one or more battery and provide power for the apparatus.
Atkins in a same or similar endeavor teaches wherein the headrest further comprises a battery compartment configured to engage with one or more battery and provide power for the apparatus [see paras. 0020-25 describing battery base unit 6 with battery pack 11 for powering the head mounted apparatus].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Neil to add the teachings of Atkins as above in order to provide an electric battery means for powering the instrument unit where the battery is located on the headband such that the weight of the battery is centered substantially at the center of the rear of the user’s head when the headband is worn [see Atkins paras. 0004 and 0025].

Regarding Claim 23, the combination of Neil, Waisman, Holman, Araki, Geyer, Piombini, Piehler, and Magyari discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Neil does not explicitly disclose wherein the headrest further comprises a battery compartment configured to engage with one or more battery and provide power for the apparatus.
Atkins in a same or similar endeavor teaches wherein the headrest further comprises a battery compartment configured to engage with one or more battery and provide power for the apparatus [see paras. 0020-25 describing battery base unit 6 with battery pack 11 for powering the head mounted apparatus].
See motivation statement as written above for the rejection of Claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483